PER CURIAM.
On June 18,1986 this court filed an opinion imposing sanctions in the above-styled cases against attorney Mark L. Krasnow. The derelictions of Mr. Krasnow regarding his failure to prosecute these appeals and his disregard of court orders directed to him are set out in that opinion. See Stewart v. State, 490 So.2d 166 and Turner v. State, 491 So.2d 1233 (Fla. 2d DCA 1986) 490 So.2d 166.
The above opinion required attorney Krasnow to file a statement in writing on or before July 8,1986 and to appear before this court at Lakeland on July 14, 1986 at 9:30 a.m. to show cause why this court should not impose additional sanctions including payment of a fine of not less than $1000. Attorney Krasnow has not filed a statement in writing and did not appear on July 14, 1986. Therefore, no cause having been shown why a fine should not be imposed for the derelictions of Mr. Krasnow specified in this court’s opinion of June 18, 1986, this court hereby imposes a fine for those derelictions in the amount of $1000 against Krasnow payable to the clerk of this court on or before July 31, 1986.
The court further directs that a copy of this opinion shall be sent to The Florida Bar.
GRIMES, Acting C.J., and SCHEB and SCHOONOVER, JJ., concur.